Citation Nr: 1427044	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dental disability for VA outpatient dental treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1949 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  In October 2013 a Board videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In December 2013 the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had teeth 6, 7, and 8 extracted during active duty not due to trauma, and does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disability for VA outpatient dental treatment purposes have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if any) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the instant case, the VCAA notice requirements were satisfied by a February 2014 letter that explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman, 19 Vet. App. 473, the February 2014 letter informed him of disability rating and effective date criteria.  Although the Veteran was not provided notice until after the initial adjudication of the claim, the Board finds there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  Pursuant to the December 2013 Board remand, the claim was sent to Veterans Health Administration (VHA) to determine if the Veteran met the basic eligibility requirements for dental treatment under 38 C.F.R. § 17.161.  An April 2014 medical opinion has been associated with the claims file.  The Board finds that there is substantial compliance with the remand directives, and that no further action in that regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Veteran also provided testimony during an October 2013 hearing.  Regarding the October 2013 hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Thus, the duties imposed under Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability for VA outpatient treatment purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The June 2014 informal hearing presentation requested a dental examination to identify "the current nature of any residual dental condition resulting from [the Veteran's] documented tooth extractions."  In this case, the Board concludes a VA dental examination is not necessary.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.  There is no medical evidence or lay allegation that the Veteran's teeth were removed due to trauma or injury in service.  Similarly, as will be discussed in greater detail below, the appellant fails to meet the necessary criteria for service connection for outpatient dental treatment only.  In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.  

Legal Criteria, Factual Background and Analysis

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a)

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1). 

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting and sustained as a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C.A. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161: 

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II.  (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release.  (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X- rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  (ii) Those Veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. 

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release.  (C) VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran.  (ii) Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 

(d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war  for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive).  Any Veteran who had made prior application for and received dental treatment from VA for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to the Veteran's last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing VA records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI.  Any Veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims entitlement to VA dental treatment for a dental disorder, asserting that during service 3 front teeth were extracted and he was given a "partial."  Specifically, his number 6 canine had an impaction and was extracted as well as teeth 7 and 8.  He asserts that he is still missing a part of his gum that never grew back.  He notes that the extractions have caused him to have dental problems since that time.  The "plate" he was given had hooks that kept breaking, so, he purchased a permanent bridge in 1973.

Service personnel records do not show that the Veteran was a POW.  In his September 1949 (first) dental examination report, upon entrance to service, his teeth numbers 1, 6, 16, 17, and 32 were missing.  His teeth numbers 2, 3, 4, 7, 10, 14, 15, 18, 30, and 31 revealed restorable caries.  STRs show that in April 1955 he underwent surgery to remove an impacted number 6 tooth.  The impacted canine (number 6) revealed an encroachment on the roots of teeth 7 and 8 and those teeth were surgically removed as well.  An August 1955 clinical record notes the Veteran was seen at the dental department for repair of an upper partial.  His September 1955 separation medical examination report is silent for any history, complaints, diagnosis or other findings of dental problems in service.  The Veteran was discharged from service on September 15, 1955.

Of record are private dental treatment reports dated from June 2011 to August 2011 that primarily reference treatment for complaints of a loose bridge affecting teeth 5 through 9.  At the October 2013 video conference hearing, the Veteran testified that his teeth, (numbers 6, 7, and 8) were in "fine shape" at service entry.

In December 2013 the Board remanded this matter to the RO to send to VHA for a determination on whether the Veteran meets the basic eligibility requirements for service connection for a dental disability for VA dental treatment purposes under 38 C.F.R. § 17.161 (in accordance with the amended regulations of 38 C.F.R. § 3.381).  In April 2014 a VHA dentist reviewed the Veteran's claims file and noted that there was no evidence of any trauma to the teeth and/or jaws found.  He noted, "This would not make him eligible as a [Class II(a)]."  He further noted that without documentation of trauma, there is no current dental eligibility.

As noted above, the Veteran does not contend he was a POW or that any of his teeth were injured by in-service trauma.  In essence, he is seeking service connection for a disability that is not considered to be compensable under the rating schedule, and therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381; see also Nielson, 607 F.3d at 808-09.

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for Veterans, but 38 C.F.R. § 3.181 limit the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

In the Veteran's case, he has a noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place when he was separated from service before October 1, 1981 (in September 1955); therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  The evidence does show that the Veteran filed a claim for outpatient dental treatment in February 1956 (within one year of his separation).  A March 1956 rating granted service connection for teeth numbers 1, 3, 7, 8, 11, 12, 16, 17, 18, 19, 30, and 31.  However, a determination of eligibility for outpatient dental treatment was not made at that time.  

It has been more than 55 years since the Veteran's discharge from service in September 1955 and his first application for outpatient dental treatment in February 1956; his current claim seeking VA dental treatment was submitted in September 2011.  His application was denied because he does not meet the requirements for VA dental care on a Class II basis.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  None of the other Classes described above apply to the Veteran's factual situation. 

The appellant does not allege, and the evidence does not establish that he meets any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that service connection for dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dental disability for VA outpatient dental treatment purposes is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


